People v Davis (2017 NY Slip Op 04138)





People v Davis


2017 NY Slip Op 04138


Decided on May 24, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 24, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
LEONARD B. AUSTIN
HECTOR D. LASALLE, JJ.


2014-04590
 (Ind. No. 132/13)

[*1]The People of the State of New York, respondent, 
vLloyd S. Davis, appellant.


Lloyd S. Davis, Coxsackie, NY, appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Nancy F. Talcott, and Sharon Y. Brodt of counsel), for respondent.
Lynn W. L. Fahey, New York, NY (Benjamin S. Litman of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 18, 2016 (People v Davis, 139 AD3d 966), affirming a judgment of the Supreme Court, Queens County, rendered April 24, 2014.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., RIVERA, AUSTIN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court